Title: From Alexander Hamilton to John Brown, 8 March 1791
From: Hamilton, Alexander
To: Brown, John


Treasury Department, March 8, 1791. “In answer to your Enquiry, I am to inform you that the Contract for the Supply of Articles in the Quarter Masters Department was made with Messrs. Elliot & Williams. That they are considered as the persons to whom the Government is responsible for all purches of such Articles.… That accordingly very liberal advances of money for all those purposes have been made to them … no accounts having been yet rendered in relation to the Expenditures for the late Expedition. I stand ready the moment any balance shall satisfactorily appear to be due, to pay it.”
 